Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 1 of 20 PageID: 1444



 *NOT FOR PUBLICATION*

                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY
 ___________________________________
                                          :
 FRANK EISENBAND, Individually            :
 and on Behalf of All Others Similarly    :
 Situated,                                :
                                          :
                               Plaintiff, :    Civil Action No. 17-8549 (FLW) (LHG)
                                          :
             v.                           :
                                          :                   OPINION
 PINE BELT AUTOMOTIVE, INC.               :
 d/b/a PINE BELT NISSAN,                  :
                                          :
                             Defendant.   :
 ___________________________________ :

 WOLFSON, Chief Judge:

        Before the Court are a Motion for Summary Judgment filed by Defendant Pine Belt

 Automotive, Inc. d/b/a Pine Belt Nissan (“Defendant” or “Pine Belt”) and a Cross-Motion for

 Sanctions and Partial Summary Judgment filed by Plaintiff Frank Eisenband (“Plaintiff”).1 On

 October 18, 2017, Plaintiff filed this putative class action against Defendant, bringing four

 counts for violation of the Telephone Consumer Protection Act (“TCPA”) based on allegedly

 unauthorized text messages and calls from Defendant to Plaintiff.2 In its Motion for Summary

 Judgment, Defendant argues that the computer program that was used to deliver these text



 1
  Plaintiff also filed a Motion to Strike a declaration submitted by Defendant. At oral argument
 held on February 20, 2020, the Court denied Plaintiff’s Motion to Strike. See Mot. Hr’g Tr. 5:20,
 Feb. 20, 2020.
 2
  Plaintiff has since voluntarily dismissed two of these TCPA counts, which allege that
 Defendant violated the TCPA by contacting him while he had been registered on the national do-
 not-call list.
                                                  1
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 2 of 20 PageID: 1445



 messages and calls did not meet the statutory definition of Automated Telephone Dialing System

 (“ATDS”) and, therefore, Defendant cannot be liable under the TCPA. Plaintiff, in his Motion,

 contends that Defendant spoliated evidence by “destroying” the alleged ATDS when Defendant

 cancelled its agreement with a third-party software provider, CRMSuite, Inc (“CRMSuite”).

 Plaintiff also argues that he is entitled to summary judgment on one of Defendant’s potential

 defenses to the TCPA claims: that Defendant had Plaintiff’s consent to send the at-issue

 messages.

         For the reasons that follow Defendant’s Motion for Summary Judgment is GRANTED

 Plaintiff’s Motion for Sanctions and Partial Summary Judgment is DENIED.

 I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         Plaintiff first contacted Pine Belt in September 2017, by calling to request information

 about leasing a specific Nissan vehicle for possible pick-up the following day. Defendant’s

 Statement of Undisputed Material Facts (“DSOF”) at ¶¶ 8-18. After Defendant returned

 Plaintiff’s call, it then followed up with several text messages to apprise him of special offers or

 promotions. Id. For instance, on September 25, 2017 at 11:03 am, Plaintiff received the

 following text message from Pine Belt:

          Pine Belt Nissan EXCLUSIVE private offer: This message can save you up to
          $500 on any previous Pine Belt Nissan quote. Come in, present this message to
          your sales representative and automatically save up to $500 off our best price.
          Visit us today at Pine Belt Nissan of Toms River to save big on all inventory.
          Offer expires on 9/29/2017.
 Id. at ¶19.

         Plaintiff claims that Pine Belt’s messages violated the TCPA because they were sent

 using an ATDS, that is, a device has the capacity to store or produce telephone numbers to be

 called, using a random or sequential number generator. See 47 U.S.C. § 227(a)(1). Defendant

                                                   2
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 3 of 20 PageID: 1446



 points to uncontroverted record evidence purportedly demonstrating that the CRMSuite

 computer platform, which Defendant used to send the subject text messages, did not meet the

 statutory definition of ATDS because Pine Belt employees, rather than the device itself,

 generated the numbers to be called or texted. For support, two Pine Belt representatives testified

 at depositions that the CRMSuite platform sent messages only to specifically selected persons

 from Pine Belt’s own database. DSOF at ¶¶ 42-43. Second, screen shots of the actual text

 “campaigns” were printed from Pine Belt’s computer platform’s “Create Campaign” function,

 showing the various steps involved in the manual selection of customers and potential customers.

 Id. at ¶¶ 44-46. The “Create Campaign” function enabled Pine Belt to access its own cultivated

 contact data to create lists of customers and potential customers who might have been interested

 in learning of Nissan or Pine Belt promotions or special offers based upon their own prior

 inquiries to Pine Belt. Id. at ¶¶ 38-46. The CRMSuite platform required that a Pine Belt

 representative evaluate which of various filter mechanisms to apply in reaching the intended

 audience for the type of campaign, and then manually type the campaign title, campaign

 description and the actual content of the text message for each campaign. Id. at ¶¶ 45-46, 56-57.

        Finally, CRMSuite’s CEO, Richard Latman, who designed and created the platform,

 testified at his deposition and submitted a declaration attesting that the platform did not have the

 capacity to generate random or sequential telephone numbers and then dial those numbers.3 Id. at




 3
   In his Motion to Strike, Plaintiff argued that Defendant was not competent to testify as to the
 platform’s functioning because he only coded 10 to 15 percent of platform himself. However, as
 I noted at oral argument, that Latman might have collaborated with others in coding the platform
 does not speak to his competence to testify. He is the company’s CEO and was the platform’s
 architect, and, as a result, was intimately familiar with how the platform operated. This
 background more than sufficiently qualifies him to attest to CRMSuite’s functioning. See Mot.
 Hr’g Tr. 35:23–36:11, Feb. 20, 2020.
                                                  3
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 4 of 20 PageID: 1447



 ¶ 51. In fact, according to Latman, there was no line of computer code that used the randomizing

 or “RAND function.” Id. at ¶ 52. Rather, messages could only be sent to specifically targeted

 customers or potential customers within Pine Belt’s CRM database and then only to those who

 “qualified” as recipients by meeting the message criteria specified by the creator of the particular

 campaign. Id. at ¶¶ 52-58. In sum, Mr. Latman explained that, far from being an automated

 system, “[t]he platform doesn’t do anything automatically:” “Every single piece of this

 campaign, including the category, the category list has to be created by the dealership, as does

 the campaign title, the campaign description, the date ranges, everything is manual, even the

 description.” Id. at ¶ 56.

         On October 18, 2017, less than four weeks after he initiated communications with Pine

 Belt, Plaintiff filed the present TCPA Class Action Complaint against Defendant seeking

 statutory damages of $1,500 for each alleged TCPA violation. Compl. p. 13, Prayer for Relief, ¶¶

 B-E. After engaging in discovery, Defendant filed the present Motion for Summary Judgment

 on August 19, 2019, and, on September 27, 2019, Plaintiff filed his Motion for Sanctions and

 Partial Summary Judgment. On February 20, 2020, the Court heard oral argument on these

 motions.

         In the present motions, Plaintiff does not contest any facts regarding the operation of the

 CRMSuite platform and how the dialed numbers are selected by Pine Belt initially. Instead, he

 argues that Defendant engaged in spoliation by canceling its agreement with CRMSuite, and not

 providing Plaintiff advance notice of such cancellation, thereby depriving Plaintiff of the

 evidence that might demonstrate the system actually does function as an ATDS. He alternatively

 argues that, even accepting the facts as Defendant presents them, the platform meets the



                                                  4
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 5 of 20 PageID: 1448



 definition of ATDS, as defined by Federal Communications Commission (“FCC”) orders and

 case law.

 II.     LEGAL STANDARD

         Summary judgment is appropriate where the Court is satisfied that “there is no genuine

 issue as to any material fact and that the movant is entitled to a judgment as a matter of law.”

 Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A factual dispute is

 genuine only if there is “a sufficient evidentiary basis on which a reasonable jury could find for

 the non-moving party,” and it is material only if it has the ability to “affect the outcome of the

 suit under governing law.” Kaucher v. County of Bucks, 455 F.3d 418, 423 (3d Cir. 2006); see

 also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Disputes over irrelevant or

 unnecessary facts will not preclude a grant of summary judgment. Anderson, 477 U.S. at 248.

 “In considering a motion for summary judgment, a district court may not make credibility

 determinations or engage in any weighing of the evidence; instead, the non-moving party's

 evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor .’” Marino v.

 Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 447 U.S. at 255)); see

 also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Curley v.

 Klem, 298 F.3d 271, 276–77 (3d Cir. 2002).

         The burden of establishing that no “genuine issue” exists is on the party moving for

 summary judgment. Celotex, 477 U.S. at 330. “A nonmoving party has created a genuine issue

 of material fact if it has provided sufficient evidence to allow a jury to find in its favor at trial.”

 Gleason v. Norwest Mortg., Inc., 243 F.3d 130, 138 (3d Cir. 2001). The non-moving party must

 present “more than a scintilla of evidence showing that there is a genuine issue for trial.”


                                                     5
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 6 of 20 PageID: 1449



 Woloszyn v. County of Lawrence, 396 F.3d 314, 319 (3d Cir. 2005) (quotations omitted). Under

 Anderson, plaintiffs’ proffered evidence must be sufficient to meet the substantive evidentiary

 standard the jury would have to use at trial. 477 U.S. at 255. To do so, the non-moving party

 must “go beyond the pleadings and by her own affidavits, or by the depositions, answers to

 interrogatories, and admissions on file, designate specific facts showing that there is a genuine

 issue for trial.” Celotex, 477 U.S. at 324 (quotations omitted); see also Matsushita, 475 U.S. at

 586; Ridgewood Bd. of Ed. v. Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the merits

 of a party’s motion for summary judgment, the court’s role is not to evaluate the evidence and

 decide the truth of the matter, but to determine whether there is a genuine issue for trial.

 Anderson, 477 U.S. at 249. Credibility determinations are the province of the factfinder. Big

 Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

        There can be “no genuine issue as to any material fact,” however, if a party fails “to make

 a showing sufficient to establish the existence of an element essential to that party's case, and on

 which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322–23. “[A]

 complete failure of proof concerning an essential element of the nonmoving party's case

 necessarily renders all other facts immaterial.” Id. at 323; Katz v. Aetna Cas. & Sur. Co., 972

 F.2d 53, 55 (3d Cir.1992).

 III.   DISCUSSION

        Defendant’s motion turns on a question of law. Defendant contends that, to qualify as an

 ATDS, a system must have the capacity to randomly or sequentially generate numbers without

 human intervention, while Plaintiff argues that an ATDS must only dial numbers without human

 intervention, even if those numbers were preprogrammed by humans. Importantly, Plaintiff does



                                                   6
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 7 of 20 PageID: 1450



 not present any evidence to show that the CRMSuite platform had the capacity to randomly or

 sequentially generate numbers. Because I agree with Defendant, I find that, as a matter of law,

 the CRMSuite platform does not qualify as an ATDS and, therefore, Defendant cannot be held

 liable under the TCPA.

        In apparent recognition of the legal hurdles facing his case, Plaintiff moves for sanctions,

 arguing that Defendant engaged in spoliation by canceling its contract with CRMSuite, thereby

 making it impossible for Plaintiff to conduct an expert examination of the platform to determine

 whether it had the requisite capacity to randomly generate numbers. However, because the

 CRMSuite platform was not in Defendant’s custody or control and because Plaintiff has not

 shown prejudice, Plaintiff’s sanctions motion fails. Below is my reasoning.

        A.      Motion for Summary Judgment: Whether the CRMSuite Platform is an
                ATDS

        The TCPA provides that it is “unlawful for any person within the United States . . . to

 make any call (other than a call made for emergency purposes or made with the prior express

 consent of the called party) using any automatic telephone dialing system . . . to any telephone

 number assigned to a . . . cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii). “A text

 message to a cellular telephone, it is undisputed, qualifies as a ‘call’ within the compass of §

 227(b)(1)(A)(iii).” Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 667 (2016); see also Gager v.

 Dell Financial Services, LLC, 727 F.3d 265, 269 n.2 (3d Cir. 2013). “The term ‘automatic

 telephone dialing system’ means equipment which has the capacity–(A) to store or produce

 telephone numbers to be called, using a random or sequential number generator; and (B) to dial

 such numbers.” 47 U.S.C. § 227(a)(1).




                                                  7
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 8 of 20 PageID: 1451



        The FCC has regulatory authority under the TCPA. 47 U.S.C. § 227(b)(2). Relevant here,

 the FCC has exercised this authority to address the statutory definition of the term “automatic

 telephone dialing system” on four occasions. See Wilson v. Quest Diagnostics Inc., No. 18-

 11960, 2018 WL 6600096, at *2 (D.N.J. Dec. 17, 2018) (summarizing the rulings). They were:

 In re Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18

 FCC Rcd. 14014, 14093 ¶ 133 (2003) (the “2003 Order”) (predictive dialers, i.e. equipment that

 can make calls from lists of phone numbers without human intervention, are ATDSs); In re Rules

 and Regulations Implementing the Telephone Consumer Protection Act of 1991, 23 FCC Rcd.

 559, 566 ¶ 12 (2008) (the “2008 Order”) (affirming the 2003 Order); In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, 27 FCC Rcd. 15391, 15392 ¶ 2

 n.5 (2012) (the “2012 Order”) (“any equipment that has the specified capacity to generate

 numbers and dial them without human intervention regardless of whether the numbers called are

 randomly or sequentially generated or come from calling lists” is an ATDS (citing the 2003

 Order)); and In re Rules and Regulations Implementing the Telephone Consumer Protection Act

 of 1991, 30 FCC Rcd. 7961, 7974 ¶ 16 (2015) (the “2015 Order”) (“capacity” within § 227(a)(1)

 includes not only “present ability” but also “potential functionality”). However, the D.C. Circuit

 set aside the portion of the 2015 Order that addressed the definition of an ATDS, because it

 found that the FCC’s definition was arbitrary and capricious by categorizing all smartphones as

 ATDSs and thus would subject most Americans to liability under the TCPA. ACA International

 v. FCC, 885 F.3d 687, 698-99 (D.C. Cir. 2018).

        After ACA International, the Third Circuit decided Dominguez on Behalf of Himself v.

 Yahoo, Inc., 894 F.3d 116 (3d Cir. 2018), which involved a plaintiff who had acquired a



                                                  8
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 9 of 20 PageID: 1452



 telephone number that had previously belonged to a person who had subscribed to receive a text

 message alert for each email received by that person’s Yahoo account. Id. at 117. The Third

 Circuit affirmed the district court’s grant of summary judgment to Yahoo, even though the

 plaintiff had received over 27,000 text messages from Yahoo, holding that, in order violate the

 TCPA, a device must have the “present capacity to function as an [ATDS] by generating random

 or sequential telephone numbers and dialing those numbers.” Id. at 121 (emphasis added).

         Following these cases, a split has arisen among lower courts regarding the meaning of the

 definition of ATDS, and specifically, the meaning of “generating random or sequential telephone

 numbers.” A threshold issue to interpreting that language is whether ACA International

 invalidated not just the 2015 Order, but also the 2003 and 2008 Orders, which had interpreted the

 statute to cover devices similar to the one at issue here: “predictive dialers,” i.e., “dialing

 systems that ‘store pre-programmed numbers or receive numbers from a computer database and

 then dial those numbers in a manner that maximizes efficiencies for call.’” Dominguez v.

 Yahoo!, Inc., 2017 WL 390267, at 4 (E.D. Pa. Jan. 27, 2017).

         I find that ACA International did, in fact, invalidate those orders. In ACA International,

 the FCC argued that the petitioners could not challenge the 2015 Order, given its similarities

 with the 2003 and 2008 Orders, which had not been timely appealed. The court disagreed, noting

 that the 2015 Order “essentially ratifies the previous ones,” and concluding that “[w]hile the

 Commission's latest ruling purports to reaffirm the prior orders, that does not shield the agency's

 pertinent pronouncements from review,” as fatal inconsistencies and ambiguities in all of the

 orders “left significant uncertainty about the precise functions an autodialer must have the

 capacity to perform.” ACA Int'l, 885 F.3d at 701. Thus, in invalidating the 2015 Order, ACA’s



                                                    9
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 10 of 20 PageID: 1453



  ruling “also covered the agency’s ‘pertinent pronouncements’—its prior Orders.” Gadelhak v.

  AT&T Servs., Inc., No. 19-1738, 2020 WL 808270, at *3 (7th Cir. Feb. 19, 2020).

         Numerous courts have concurred with this assessment. See Gadelhak., Inc., 2020 WL

  808270, at *3; Glasser v. Hilton Grand Vacations Co., 948 F.3d 1301, 1310 (11th Cir.

  2020); Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1049–50 (9th Cir. 2018); see

  also Dominguez v. Yahoo, Inc., 894 F.3d 116, 119 (3d Cir. 2018) (implicitly reaching the same

  conclusion by declining to defer to any FCC Order); Fleming v. Associated Credit Servs., 342

  F.Supp.3d 563, 574 (D.N.J. 2018); Johnson v. Comodo Grp., Inc., No. 16-4469, 2020 WL

  525898, at *6 (D.N.J. Jan. 31, 2020); Collins v. Nat'l Student Loan Program, 360 F. Supp. 3d

  268, 272 (D.N.J. 2018); Richardson v. Verde Energy USA, Inc., 354 F. Supp. 3d 639, 648 (E.D.

  Pa. 2018).4

         Because I find that ACA International and Dominguez invalidated the 2003 and 2008

  Orders, it must be decided, in the first instance, without the guidance of the FCC, whether

  computer programs like the one here qualify as an ATDS under the statutory language. See

  Fleming, 342 F. Supp. at 576. (“In light of that invalidation, I lack a binding agency

  determination as to whether predictive dialers that dial numbers from a list qualify as an ATDS. I

  must therefore look to the statute and its language to make an independent determination as to

  whether such systems are disallowed under the TCPA.”). The statute defines an ATDS as

  “equipment which has the capacity–(A) to store or produce telephone numbers to be called,



  4
    But see Wilson, 2018 WL 6600096, at *3 (“[T]he court in ACA International only struck down
  the expanded interpretation in the 2015 Order as unreasonable,” (emphasis in original) so
  predicative dialers are still ATDSs under binding precedent.).


                                                  10
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 11 of 20 PageID: 1454



  using a random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. §

  227(a)(1). Courts are split on whether this language encompasses systems that dial numbers

  randomly or sequentially even if those numbers were preprogrammed by humans, or whether the

  system must actually generate the numbers randomly or sequentially without human

  intervention.

         The majority of courts, including the majority of the Courts of Appeals, have held that

  the statutory language “applies to the manner in which the numbers make their way onto the

  list—not to the manner in which the numbers are dialed once they are on the list.” Fleming, 342

  F. Supp. 3d at 576.5 Because reading the statute otherwise would require mangling its plain

  language, I agree. Indeed, under subsection (a) of the statute, an ATDS must “us[e] a random or

  sequential number generator” only to “store or produce telephone numbers to be called”—that is,

  numbers that have not yet been dialed. Under subsection (b) of the statute, however, there is no

  requirement that an ATDS use a random or sequential number generator to actually “dial such

  numbers.” It follows, then, an ATDS must randomly or sequentially produce and store numbers,

  though it does not need to dial them randomly or sequentially. Moreover, construing the statute

  as Plaintiff desires would render the phrase “using a random or sequential number generator”

  nearly meaningless. As another court has put it:

           [b]ecause the phrase ‘using a random or sequential number generator’ refers to
           the kinds of ‘telephone numbers to be called’ that an ATDS must have the
           capacity to store or produce, it follows that that phrase is best understood to
           describe the process by which those numbers are generated in the first place....

  5
    A handful of courts have found the statutory language ambiguous, and, consequently, have
  looked to statutory purpose and legislative intent, and found that the TPCA prohibits unsolicited
  calls from devices that dial random or sequential numbers, even if those numbers were
  preprogrammed by humans. See Marks, 904 F.3d at 1049; Johnson, 2020 WL 525898, at *6
  (D.N.J. Jan. 31, 2020).


                                                 11
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 12 of 20 PageID: 1455



           As a result, were the phrase ‘using a random or sequential number generator’
           understood to refer to how numbers are called rather than to how they are
           generated, it would be superfluous, as it would simply encompass the universe
           of possible orders in which numbers could be dialed [from a set list].
  Fleming, 342 F. Supp. 3d at 576 (quoting Pinkus v. Sirius XM Radio, Inc., 319 F. Supp. 3d 927,

  934 (N.D. Ill. 2018)).; see also Gadelhak, 2020 WL 808270, at *1; Glasser v. Hilton Grand

  Vacations Co., 948 F.3d 1301, 1311 (11th Cir. 2020). see also Collins, 360 F. Supp. 3d at 272.6

  Thus, to qualify as an ATDS, a system must randomly or sequentially generate numbers, and,

  accordingly, any system that dials numbers from a preprogrammed list does not fall within the

  statutory definition.

         Here, the CRMSuite platform is not an ATDS because, according to the uncontroverted

  evidence, the platform did not have the present capacity to randomly or sequentially generate

  numbers. The deposition testimony from Pine Belt employees who operated the CRMSuite

  platform, the testimony of the person who designed and created the software service (Latman),

  and documents printed from the CRMSuite platform, all demonstrate that the number generation

  process was, in no way, random or sequential. DSOF at ¶¶ 36-46, 51-56. Rather, messages could

  only be sent to specifically targeted customers or potential customers within Pine Belt’s CRM

  database and then only to those who “qualified” as recipients by meeting the message criteria

  specified by the creator of the particular campaign. Id. at ¶¶ 52-58. Courts have repeatedly found




  6
    The Third Circuit did address the issue in Dominguez v. Yahoo, Inc., 629 F. App'x 369, 371-72
  (3d Cir. 2015)—a prior appeal in the Dominguez case discussed supra—and seemed to reach the
  same conclusion as these courts, finding that “random or sequential” number generation refers to
  the numbers themselves rather than the manner in which they are dialed. However, this opinion
  was non-precedential and purportedly relied upon the 2015 Order's definition of an ATDS,
  which was overruled in ACA International, so it provides some guidance. It is, indeed,
  suggestive of how the Third Circuit would approach this issue should it again be confronted with
  it.
                                                  12
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 13 of 20 PageID: 1456



  that similar systems do not meet the statutory definition of an ATDS. See, e.g., Gaza v. Auto

  Glass America, LLC, No. 17-CV-1811-T-27, 2018 WL 5775915 *4 (M.D. Fla. Nov. 2, 2018)

  (summary judgment granted where “[d]efendant’s representative creates and uploads a list to an

  online ‘platform’ from which customer names and phone numbers are selected, text messages

  drafted, a date and time of delivery is selected, and the ‘send’ button is pressed, all requiring

  human intervention.”); Herrick v. GoDaddy.com LLC, 312 F. Supp. 3d 792, 801-03 (D. Ariz.

  2018) (the 3Seventy Platform was not an ATDS because it required an employee to navigate to

  website, log on to platform, select customer numbers to receive text message, draft message,

  select time and date to send, and enter a “captcha” to show human authorization); Duran v. La

  Boom Disco, Inc., 369 F. Supp. 3d 476, 492 (E.D.N.Y. 2019) (summary judgment granted even

  where court relied on 2003 and 2008 FCC orders, “because a user determines the time at which

  the [text] programs send messages to recipients, they operate with too much human involvement

  to meet the definition of an autodialer); Ramos v. Hopele of Fort Lauderdale, LLC, 334

  F.Supp.3d 1262, 1265 (S.D. Fla. Sept. 20, 2018) (summary judgment granted where texting

  platform could only send messages to specifically identified numbers that have been input into

  the system, and required user to sign in, create list of customer phone numbers based upon

  various criteria, write the content of the message, select the date and time of delivery, and press

  send; platform “could not send the text messages at issue without a significant amount of human

  involvement”; “Snyder’s testimony is insufficient to create an issue of material fact.”).7


  7
    It should be noted that the CRMSuite platform would likely not qualify as an ATDS even under
  the 2003 and 2008 Orders because it requires significantly more human intervention to dial
  numbers than with an autodialer. Unlike an autodialer, which automatedly dials numbers from
  preprogrammed lists in order to maximize efficiencies, the CRMSuite platform requires the
  manual selection of call recipients through a detailed, multi-step process.


                                                   13
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 14 of 20 PageID: 1457



         Thus, because, based on the uncontroverted evidence, the CRMSuite platform does not

  meet the statutory definition of an ATDS, summary judgment in Defendant’s favor is appropriate.8

         B.      Motion for Sanctions: Spoliation

         Having failed to put forth any evidence that the system is an ATDS, Plaintiff argues that

  Defendant engaged in spoliation by canceling its contract with CRMSuite, thereby destroying

  any evidence through which he might have been able to examine how the system actually

  operates. In that regard, Plaintiff contends that while the record evidence might indicate that

  CRMSuite only had the capacity to dial numbers from a stored list, the platform might have

  included an unused number generation function.

         In law, spoliation refers to “‘the hiding or destroying of litigation evidence, generally by

  an adverse party.’” Williams v. BASF Catalysts LLC, 765 F.3d 306, 320 (3d Cir. 2014) (quoting

  Rosenblit v. Zimmerman, 166 N.J. 391 (2001)); Bull v. United Parcel Serv., Inc., 665 F.3d 68, 73

  (3d Cir. 2012) (finding that spoliation occurs in “situations where a party has altered, destroyed,

  or failed to produce evidence relevant to an issue in a case.”) (quoting Brewer v. Quaker State

  Oil Refining Corp., 72 F.3d 326, 334 (3d Cir. 1995)). To deter such conduct, spoliation sanctions

  are imposed to punish the wrongdoer for destroying evidence. See Williams, 765 F.3d at 320.

         This motion is governed by Fed. R. Civ. P. 37(e) which addresses the failure to preserve

  electronically stored information (“ESI”) and what and when spoliation sanctions may be

  imposed.9 The relevant provision of Rule 37 was amended in 2015 to state that a court may



  8
    Because the system is not ATDS and Defendant cannot be liable under the TCPA, Plaintiff’s
  motion for partial summary judgment on the consent issue is moot and is, therefore, denied.
  9
    Plaintiff argues that their spoliation motion should be decided under this Court’s inherent
  authority, rather than Rule 37(e), because the software program does not constitute ESI. While
  true that Rule 37 does not define ESI, Plaintiff has cited no case law suggesting how a computer
                                                   14
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 15 of 20 PageID: 1458



  impose sanctions “[i]f electronically stored information that should have been preserved in the

  anticipation or conduct of litigation is lost because a party failed to take reasonable steps to

  preserve it, and it cannot be restored or replaced through additional discovery.” Fed. R. Civ. P.

  37(e). If the court finds prejudice to the other party from such “loss,” it may “order measures no

  greater than necessary to cure the prejudice.” Fed. R. Civ. P. 37(e)(1). A court may impose more

  severe sanctions “only upon finding that the party acted with the intent to deprive another party

  of the information’s use in the litigation.” Fed. R. Civ. P. 37(e)(2); see generally CAT3, LLC v.

  Black Lineage, Inc., 164 F. Supp. 3d 488, 495-96 (S.D.N.Y. 2016) (discussing the amended Rule

  37(e)). Before reaching this analysis, however, the Court must determine whether spoliation has,

  in fact, occurred. See Bull v. United Parcel Serv., Inc., 665 F.3d 68, 74 n. 5 (3d Cir. 2012)

  (drawing a distinction between analysis of spoliation and of spoliation sanctions). Spoliation

  occurs where “the evidence was in the party's control; the evidence is relevant to the claims or

  defenses in the case; there has been actual suppression or withholding of evidence; and, the duty

  to preserve the evidence was reasonably foreseeable to the party.” Id. at 73 (citing Brewer v.

  Quaker State Oil Refining Corp., 72 F.3d 326, 334 (3d Cir.1995)).

         Plaintiff’s motion is premised upon the claim that Pine Belt intentionally “destroyed” the

  CRMSuite platform because Pine Belt canceled its technology vendor agreement with

  CRMSuite. Plaintiff argues that Defendant terminated its agreement with CRMSuite and

  switched its text messaging platform months after the filing of the Complaint. The alleged




  program might be viewed as physical evidence rather than ESI. Courts dealing with the issue
  have, in fact, viewed computer programs as ESI. See, e.g. 4DD Holdings, LLC v. United States,
  143 Fed. Cl. 118, 131 (2019) (noting that software constitutes ESI for Rule 37 purposes).


                                                    15
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 16 of 20 PageID: 1459



  spoliation purportedly “made it impossible for Plaintiff’s expert [Randall Snyder] to test his

  [ATDS] hypothesis” because the expert “was prevented from inspecting the functionalities of the

  platform as it existed in 2017” (i.e., “on the dates it was used by Defendant”), which Plaintiff

  claims is “essential to Plaintiff proving his claim.” ECF No. 30-1 at 13-14, 16; ECF No. 32 at 2.

  In response, Defendant contends that, under the CRMSuite Services Agreement, Pine Belt did

  not own or control the CRMSuite technology platform, and that they produced a reasonable

  substitute in the form of printed screenshots of the CRMSuite platform’s “Create Campaign”

  function for the 2017 text campaigns at issue.

         As an initial matter, a party may only “lose” documents or ESI within that party's

  “possession, custody, or control.” See Camden Iron & Metal, Inc. v. Marubeni Am. Corp., 138

  F.R.D. 438, 442 (3d Cir. 1991). “[T]his includes documents that are not necessarily in the

  party’s physical possession” and “a litigation hold may extend to third parties” over which the

  primary litigant has control. Haskins v. First Am. Title Ins. Co., No. 10-5044, 2012 WL

  5183908, at *4 (D.N.J. Oct. 18, 2012). “It has been well established that the test for control is

  not defined as mere possession, but as the legal right to obtain such documents on

  demand.” Swindell Dressler Int'l Co. v. Travelers Cas. & Sur. Co., 827 F. Supp. 2d 498, 505

  (W.D. Pa. 2011) (citing Tequila Centinela, S.A. de C.V. v. Bacardi & Co. Ltd., 242 F.R.D. 1, 8–

  9 (D.D.C.2007)) (citing Alexander v. FBI, 194 F.R.D. 299, 304 (D.D.C.2000)); see also Mercy

  Catholic Med. Ctr. v. Thompson, 380 F.3d 142, 160 (3d Cir. 2004).

          Here, nothing in the record indicates that Defendant had control over the CRMSuite

  platform. CRMSuite is not packaged software with “versions” that are downloaded, but is

  instead an internet-based customer relationship management tool that Defendant could only



                                                   16
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 17 of 20 PageID: 1460



  access through the web. See McDonald Decl., Ex. J at 27:14-18. CRMSuite owns and controls

  the platform technology, and Pine Belt was a user in accordance with the CRMSuite Services

  Agreement, and the record does not suggest that Defendant ever had the legal right to demand

  the type of access to the platform that Plaintiff seeks, including access to the source code and

  other technical details. See McDonald Decl., Ex. G (CRMSuite Services Agreement) at 6 (“[T]he

  systems used to house [your] data is ours not yours”). Further highlighting this lack of control, is

  that, according to the uncontroverted testimony of Latman, CRMSuite’s CEO, the platform was

  constantly changing, a process that was directed by CRMSuite and that Defendant was unable to

  influence. Indeed, according to Latman, “[t]he platform is constantly evolving with changes

  occurring daily, and there could be as many as 1,500 changes per year.” See McDonald Decl.,

  Exhibit J at 28:13-18. As Latman attested, what existed in the platform “even yesterday would be

  overwritten if any changes in the platform were implemented today.” Latman Decl. at ¶ 7.

  Defendant simply cannot be said to have had “control” over the platform when it was constantly

  being altered without Defendant’s consent or influence. Thus, Plaintiff has not carried his burden

  of demonstrating that Defendant lost ESI over which it had custody or control. See Wyatt Tech.

  Corp. v. Malvern Instruments Inc., 526 F. App'x 761, 763 (9th Cir. 2013) (refusing to impose

  spoliation sanction where plaintiff had not provided evidence that defendant had custody or

  control over third-party software’s source code).

         Plaintiff relies heavily on Klett v. Green, in which this Court imposed spoliation

  sanctions on a plaintiff in a negligence suit against a postal truck driver involved in a car

  accident, for allowing the vehicle involved in the crash to be destroyed. Klett v. Green, 10-

  02091, 2012 WL 2476368, at *9 (D.N.J. June 27, 2012). There, the Court ruled that, although


                                                   17
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 18 of 20 PageID: 1461



  the plaintiff was not in physical possession of the vehicle at the time it was destroyed, there was

  “no evidence that Plaintiff relinquished ownership, and thus control, of the vehicle prior to filing

  suit,” and, “[a]s a result, the vehicle was under Plaintiff's control, insofar as she had access to and

  ownership of it.” 2012 WL 2476368 (D.N.J.). Setting aside that Defendant here, unlike in Klett,

  never owned the CRMSuite platform, relying on a case involving the destruction of physical

  evidence is entirely inapposite. Unlike in Klett, the evidence at issue is not a static piece of

  physical evidence over which Defendant had full dominion. Rather, it is a dynamic, constantly

  evolving computer program that Defendant was powerless to control.

         Moreover, even if Defendant were in custody or control of the software, Plaintiff has not

  demonstrated prejudice, as is required to impose sanctions under Rule 37(e). As an initial matter,

  because the platform was “constantly evolving,” it seems unlikely that that the version of the

  platform that Defendant allegedly spoliated was the same version that Defendant used to send the

  messages that are the subject of this lawsuit. See, e.g., Saller v. QVC, Inc., No. 15-cv-2279, 2016

  WL 4063411, at *5 (E.D. Penn. July 29, 2016) (failure to uncover documents not the result of

  failure to preserve where normal operation of overwriting made it uncertain that information

  existed when action commenced). Indeed, despite knowing that the platform was digital and,

  therefore, mutable, Plaintiff waited months to seek an inspection of the software, and,

  importantly, never issued a third-party subpoena to CRMSuite at the time of filing the lawsuit, at

  the earliest. See Wal-Mart Stores, Inc. v. Cuker Interactive, LLC, No. 14-cv-5264, 2017 WL

  239341, at *1 (W.D. Ark. Jan. 19, 2017) (refusing to sanction non-movants when evidence could

  have been available, but was not pursued by the moving party). Moreover, although Plaintiff’s

  expert Randall Snyder declared that, with only the evidence provided, “it would be impossible to

  analyze and determine how the overall automatic text message system operates,” Snyder Decl. at
                                                    18
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 19 of 20 PageID: 1462



  ¶¶ 17-18, he offers no specifics about what an onsite inspection or any additional evidence might

  show. In fact, Defendant cites numerous TCPA cases in which Snyder testified as an expert

  where personal onsite inspection of a software system and equipment was not required. 10

  Plaintiff’s arguments amount to mere speculation, which is insufficient for a finding of prejudice.

  See CIGNEX Datamatics, Inc. v. Lam Research Corp., No. CV 17-320 (MN), 2019 WL

  1118099, at *5 (D. Del. Mar. 11, 2019) (“[t]he Court concludes that there is insufficient evidence

  [for a finding of prejudice]. Lam’s suggestion as to the potential contents of the lost emails

  appears to be speculation.”). Thus, Plaintiff’s Motion for Sanctions is denied.11

  IV.    CONCLUSION

         For the foregoing reasons, Defendant’s Motion for Summary Judgment is GRANTED

  and Plaintiff’s Motion for Sanctions and Partial Summary Judgment is DENIED. Plaintiff’s

  claims are, therefore, DISMISSED, and the case shall be marked CLOSED.




  10
     Notably, in Dominguez on Behalf of Himself v. Yahoo, Inc., 894 F.3d 116 (3d Cir. 2018), the
  Third Circuit upheld the District Court’s decision to exclude Snyder’s expert opinion because he
  failed to offer “any explanation of how the Email SMS System actually did or could generate
  random telephone numbers to dial” and did “not shed light on the key factual question actually at
  issue in this case—whether the Email SMS System functioned as an autodialer by randomly or
  sequentially generating telephone numbers, and dialing those numbers.” Id. at 120–21.
  11
     Plaintiff has also not demonstrated that Defendant acted with intent in failing to preserve the
  software. In that regard, Plaintiff only offers bald, unsupported assertions, including that
  Defendant somehow “hid” the platform change. Without any shred of evidence of Defendant’s
  motivation, however, the Court cannot impose the most severe sanctions against Defendant. See
  e.g., Goldrich v. City of Jersey City, 2018 WL 4492931, at *11 (D.N.J. Jul. 25, 2018) (“[T]he
  Court declines to speculate that plaintiff intentionally deprived defendants of the evidence.”);
  Fuhs v. McLachlan Drilling Co., No. 16-376, 2018 WL 5312760, at *14 (W.D. Pa. Oct. 26,
  2018) (refusing to impose severe sanctions under Rule 37 when the defendant “ask[ed] the Court
  to draw speculative inferences about the Plaintiffs' subjective intent”).
                                                   19
Case 3:17-cv-08549-FLW-LHG Document 52 Filed 03/27/20 Page 20 of 20 PageID: 1463




  Dated: March 27, 2020                         /s/ Freda L. Wolfson
                                                Hon. Freda L. Wolfson
                                                United States Chief District Judge




                                       20
